NO. 12-15-00176-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

RANDY CRAWFORD,                                 §       APPEAL FROM THE 217TH
APPELLANT

V.                                              §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §       ANGELINA COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Appellant, Randy Crawford, appeals his conviction for the offense of theft of property
having a value of $1,500 or more but less than $20,000. In one issue, Appellant contends the
evidence is insufficient to support his conviction. We affirm.


                                         BACKGROUND
       On May 29, 2014, the janitor at the Shady Chapel United Methodist Church reported to
the Angelina County sheriff’s office that the air conditioning unit had been stolen from the
church’s parsonage sometime during the previous seven days. Deputy Sheriff Paul Biggerstaff
went to the church parsonage. He observed that the place where the air conditioner unit had been
located no longer housed the unit. The pipes that had gone to the air conditioner had been
roughly cut.
       At about the time of the discovery of the theft from the Shady Chapel parsonage, Sheriff
David Smith of San Augustine County received a tip that Appellant was out stealing air
conditioners. Sheriff Smith drove by Appellant’s mobile home near Zavalla in Angelina County.
He observed an air conditioning unit in the backyard and a tarp covering what might be other air
conditioning units. Sheriff Smith returned to Appellant’s home with Angelina County Deputy
Sheriff Harold Rapsilver where they found two men disassembling an air conditioning unit.
Appellant told Detective Rapsilver that two of the units were from his former residence in
Houston that had recently burned. He said that he bought the other unit from Leslie Johnson in
Houston. Appellant said he was unable to provide any contact information for Leslie Johnson.
       While Deputy Rapsilver questioned Appellant, Sheriff Smith talked to Appellant’s wife,
who told him they planned to sell two of the units to a man named Leslie Johnson in Houston.
Sheriff Smith then called Johnson in Houston. Johnson told him that he knew Appellant, and
that he had recently bought an air conditioning unit from him. The model and serial number of
the air conditioning unit he had purchased from Appellant matched the model and serial number
of the unit taken from the Shady Chapel Church parsonage.
       Charles Horsack, chairman of the Shady Chapel Board of Trustees, testified that the cost
to replace the stolen unit was $2,112, not including the cost of installation. The State introduced
printouts from several websites selling the same model as the one stolen. The cost of the unit on
the Amazon website was $1,909 plus $200 shipping. The price on the AC outlet website was
$1,909, and on eBay it was $2,699.
       Leslie Johnson testified that he paid Appellant $100 or $120 for the stolen unit. Although
he testified to a range of lower prices for second hand units, he acknowledged that, with typical
markup, Horsack’s estimate of $2,112 was not unreasonable. He also testified that while he
might have charged $1,000 for a comparable used unit, another company might charge $1,500.


                                SUFFICIENCY OF THE EVIDENCE
       In his sole issue, Appellant maintains that the evidence is insufficient to prove that the
value of the property taken was $1,500 or more.
Standard of Review and Applicable Law
       In reviewing the sufficiency of the evidence to support a conviction, an appellate court
considers the evidence in the light most favorable to the verdict to determine whether the fact
finder was rationally justified in finding guilt beyond a reasonable doubt. Temple v. State, 390
S.W.3d 341, 360 (Tex. Crim. App. 2013).
       The value of the property taken is “(1) the fair market value of the property or service at
the time and place of the offense; or (2) if the fair market value of the property cannot be
ascertained, the cost of replacing the property within a reasonable time after the theft.” TEX.
PENAL CODE ANN. § 31.08 (West Supp. 2015).



                                                  2
          For purposes of calculating fair market value of stolen property in a theft prosecution, an
owner may testify either in terms of purchase price or replacement cost, and is presumed to be
testifying to an estimation of fair market value. Uyamadu v. State, 359 S.W.3d 753, 759 (Tex.
App.—Houston [14th Dist.] 2011, pet. ref’d); Valdez v. State, 116 S.W.3d 94, 98 (Tex. App.—
Houston [14th Dist.] 2002, pet. ref’d).
          The owner of property unlawfully taken from him may testify as to the value of the
property even though he is not qualified to testify as an expert on the fair market value of the
property. Johnson v. State, 676 S.W.2d 416, 418 (Tex. Crim. App. 1984); Anderson v. State,
871 S.W.2d 900, 903 (Tex. App.—Houston [1st Dist.] 1994, no pet.).
Discussion
          The value of the Shady Chapel parsonage air conditioning unit is not its second hand
value after Appellant hacksawed it from its connections. The property stolen is to be valued “at
the time and place of the offense.” TEX. PENAL CODE ANN. § 31.08(a)(1). The relevant market
is not that of the thief, but of the party from whom the unit was stolen. Valdez, 116 S.W.3d at
99.      Therefore, the jury’s task was to assess its value as it stood when Appellant stole it – a
connected, fully functioning, nearly new air conditioning unit. There is no market for similarly
situated air conditioning units that might provide guidance.
          Charles Horsack, the chairman of the Board of Trustees of the Shady Chapel Church
testified that replacing the unit would cost $2,112, not including the cost of installation.
Although Horsack testified in terms of replacement cost, standing in the owner’s stead, he is
presumed to have testified to an estimation of fair market value. See Uyamadu, 359 S.W.3d at
759. Estimates from the Amazon, AC outlet, and eBay websites for a replacement unit ranged
from $1,909 to $2,699, not including shipping and installation.
          Leslie Johnson, the man who bought the unit from Appellant for $100, had several years
of experience buying and selling used air conditioning units. He conceded that even using a
second hand replacement unit and including the installation cost, $1,500 would be a reasonable
price.
          There is ample evidence from which the jury might reasonably infer that the value of the
property stolen was $1,500 or more. Appellant’s sole issue is overruled.




                                                   3
                                                   DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the judgment of the trial court.


                                                                               BILL BASS
                                                                                Justice

Opinion delivered April 13, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Bass, Retired J., Twelfth Court of Appeals, sitting by assignment.




                                             (DO NOT PUBLISH)




                                                          4
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 13, 2016


                                          NO. 12-15-00176-CR


                                       RANDY CRAWFORD,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 217th District Court
                        of Angelina County, Texas (Tr.Ct.No. 2014-0568)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    Bill Bass, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Bass, Retired J., Twelfth Court of Appeals,
                    sitting by assignment.